16-1654
    Singh v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A200 938 728
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United             States Court of Appeals
    for the Second Circuit, held at the            Thurgood Marshall United
    States Courthouse, 40 Foley Square,            in the City of New York,
    on the 10th day of May, two thousand           eighteen.

    PRESENT: BARRINGTON D. PARKER,
             REENA RAGGI,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    JASPREET SINGH,
             Petitioner,

                        v.                                       16-1654
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Anas J. Ahmed, Pannun the Firm P.C.,
                                       Jackson Heights, N.Y.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney    General;   Jessica    A.
                                       Dawgert, Senior Litigation Counsel;
                                       Anthony J. Messuri, Trial Attorney,
                                       Office of Immigration Litigation,
                                       United States Department of Justice,
                                       Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Jaspreet Singh, a native and citizen of India,

seeks review of the BIA’s affirmance of an Immigration Judge’s

(“IJ’s”)     denial     of    Singh’s        application      for    asylum,

withholding    of   removal,    and       relief   under    the    Convention

Against Torture (“CAT”).        In re Jaspreet Singh, No. A 200 938

728 (B.I.A. Apr. 28, 2016), aff’g No. A 200 938 728 (Immig.

Ct.   N.Y.C.   Sept.    22,    2014).         We   assume    the    parties’

familiarity with the underlying facts and procedural history

in this case, which we reference only as necessary to explain

our decision to deny the petition for review.

      We have reviewed both the BIA’s and IJ’s decisions,

including    portions    of    the    IJ’s    decision      not   explicitly

discussed by the BIA, see Yun-Zui Guan v. Gonzales, 432 F.3d
391, 394 (2d Cir. 2005), applying well-established standards

of review, see 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

      Under the REAL ID Act of 2005, the agency may, in light

of “the totality of the circumstances,” base an adverse

credibility determination on an asylum applicant’s “demeanor,

                                      2
candor, or responsiveness” and on inconsistencies in the

applicant’s statements.            8 U.S.C. § 1158(b)(1)(B)(iii); see

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d Cir. 2008).                      In

conducting “substantial evidence” review, “[w]e defer . . .

to   an   IJ’s       credibility    determination           unless,     from   the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d at 167.                           A petitioner

challenging an IJ’s credibility determination “must do more

than    offer    a    plausible    explanation        for    his     inconsistent

statements to secure relief; he must demonstrate that a

reasonable      fact-finder       would       be   compelled    to    credit   his

testimony.”          Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005)     (emphasis      in   original)        (internal       quotation   marks

omitted).        The adverse credibility determination against

Singh is supported by substantial evidence.

       The IJ compared Singh’s testimony to the record of his

credible fear interview and found                    significant omissions.

Singh does not deny that those omissions exist, but attributes

them to his being nervous and cold at the interview and to

his uncle’s advice that he not mention certain incidents

during his interview.          The IJ had the discretion to reject

that explanation.         See Ming Zhang v. Holder, 585 F.3d 715,

                                          3
725 (2d Cir. 2009) (“We again reject the notion that a

petitioner’s claim that she was nervous and distracted during

the    credible    fear   interview       automatically   undermines    or

negates its reliability as a source of her statements.”).

       Moreover,   the    omissions       were   substantial.    At    the

credible fear interview, Singh identified two beatings by

Congress Party members as the basis for his decision to leave

India and stated that he had not been harmed on any other

occasions.    He omitted two detentions and beatings asserted

at his hearing.           As the IJ reasonably concluded, Singh

appeared to have embellished his asylum claim at the hearing,

making his explanation that his uncle advised him not to

mention the police unpersuasive.            See Majidi v. Gonzales, 430
F.3d at 80–81 (explaining that the agency is not required to

credit an explanation that is merely plausible or possible).

Singh also omitted from his credible fear interview a third

attack by Congress Party members.                At his hearing, Singh

explained that he omitted this incident because it was less

severe than the others.        The IJ was not compelled to credit

that    explanation,       particularly      given    Singh’s   specific

response during his credible fear interview that he was beaten

by the Congress Party only on two occasions.



                                      4
    A single inconsistency or omission that goes to the heart

of a claim, like any of those described above, can alone

provide    sufficient   support   for    an   adverse   credibility

finding.    See, e.g., Xian Tuan Ye v. Dep’t of Homeland Sec.,

446 F.3d 289, 294-95 (2d Cir. 2006).          But in addition, the

IJ reasonably relied on Singh’s confused testimony during the

hearing.      For   example,   Singh    initially   testified   that

Congress Party members beat him in May 2007, but later

testified that it was the police who beat him in May 2007.

He also testified that he joined his political party in

February 2009, but then said he joined in June 2010.

    Given these inconsistencies and omissions, substantial

evidence     supports    the   agency’s       adverse   credibility

determination.      Singh’s asylum, withholding of removal, and

CAT claims were all based on the same factual predicate, and

so the credibility determination was dispositive as to all

three forms of relief.      See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.     Any pending request for oral argument

                                  5
in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                             6